DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 7/13/2020, of 4 pages, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for the blanket citations to the file wrappers of thirty-nine application serial numbers listed on its second page, except for any published patent documents as listed in the accompanying PTO-892.  Moreover, none of the information associated with the blanket citations to the administrative and/or judicial proceedings listed on the third page of the information disclosure statement (IDS) filed 7/13/2020, of 4 pages have been considered. 
The information disclosure statement (IDS) filed 1/14/2022, of 3 pages, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for the blanket citations to the file wrappers of six application serial numbers listed on its second page, except for any published patent documents as listed in the accompanying PTO-892. 
MPEP 609.04(a) states, in part, 
II. LEGIBLE COPIES
In addition to the list of information, each information disclosure statement must also include a legible copy of:
Each foreign patent; 
(B) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(C) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawings of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system. The requirement in 37 CFR1.98(a)(2)(iii) for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in 
(D) All other information or that portion which caused it to be listed
37 CFR 1.98 states, in part, 
37 CFR 1.98 Content of information disclosure statement.
Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section. 
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include: 
(i) The application number of the application in which the information disclosure statement is being submitted; 
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and 
(iii) A heading that clearly indicates that the list is an information disclosure statement. 
(2) A legible copy of: 
(i) Each foreign patent; 
(ii) Each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications unless required by the Office; 
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion; and …
MPEP 609.01 provides an examiner checklist which includes, in part, 
(2) The requirement of copies for: 
(a) Each cited foreign patent document; 
(b) Each cited non-patent literature publication, or the portion therein which caused it to be listed; 
(c) Each cited U.S. pending application that is not stored in IFW; 
(d) All information cited (e.g., an affidavit or Office action), other than the specification, including claims and drawings, of a pending U.S. application; 
37 CFR 1.98 further states, in part, 
37 CFR 1.98 Content of information disclosure statement. 
Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered. A copy of form PTO/SB/08A and 08B is reproduced at the end of this section
The second page of Applicant’s IDS does not comply with the cited portions of 37 CFR and the MPEP since none of the listed application serial numbers correspond to unpublished applications (see PTO-892, attached), and because Applicant has not provided copies of the specific documents such as Office actions, notices of allowance, or the like, nor specific copies among those included on the listed administrative or judicial proceedings, nor any indication of the portion thereof that caused each document to be listed. 
It is noted that the Office encourages use of the PTO/SB08A and 08B forms. 

The information disclosure statement (IDS) filed 1/14/2022, of 4 pages, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for any items that have been lined through by the examiner. 
Foreign patent document EP-3185038 is entirely in German (including its abstract), and no explanation of its relevance is provided. 

Response to Amendment
Applicant’s amendment and remarks filed on 1/12/2022 have been entered.  In the amendment, claims 1, 7, 8, 10-12, 18, and 24 have been amended.  Claim 13 has been cancelled. 
The rejections of claims 7, 8, 10-12, and 24 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-24, and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 15, 16, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smits (US 2016/0041266) in view of Shaw et al. (US 2010/0046953). 
As to claim 1, Smits teaches a light detection and ranging (LIDAR) device comprising: 
a plurality of illumination sources, each of the plurality of illumination sources configured to emit a respective beam of illumination light from the LIDAR device into a three-dimensional (3-D) environment; 
a plurality of photosensitive detectors, each of the plurality of photosensitive detectors configured to detect an amount of return light reflected from the 3-D environment when illuminated by the beams of illumination light; and 
a beam scanning device disposed in an optical path of the plurality of illumination sources, the beam scanning device configured to redirect the beams of illumination light with respect to the plurality of illumination sources such that the beams of illumination light simultaneously illuminate different portions of the 3-D environment. 
Claim 1 and claim 18 mutatis mutandis
However, Smits does not teach the plurality of illumination sources arranged in a two-dimensional array.  Shaw teaches two-dimensional emitter arrays in LIDAR (paragraphs [0014], [0018]; claim 39), and therefore suggests the plurality of illumination sources arranged in a two-dimensional array.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize 
a light detection and ranging (LIDAR) device comprising: a plurality of illumination sources, each of the plurality of illumination sources configured to emit a respective beam of illumination light from the LIDAR device into a three-dimensional (3-D) environment; a plurality of photosensitive detectors, each of the plurality of photosensitive detectors configured to detect an amount of return light reflected from the 3-D environment when illuminated by the beams of illumination light; and a beam scanning device disposed in an optical path of the plurality of illumination sources, the beam scanning device configured to redirect the beams of illumination light with respect to the plurality of illumination sources such that the beams of illumination light simultaneously illuminate different portions of the 3-D environment 
and 
a method comprising: emitting respective beams of illumination light from a plurality of illumination sources into a three-dimensional (3-D) environment; redirecting the beams of illumination light from the plurality of illumination sources using a beam scanning device disposed in an optical path of the plurality of illumination sources such that the beams of illumination light simultaneously illuminate different portions of the 3-D environment; detecting an amount of 
as taught by Smits, in combination with the plurality of illumination sources arranged in a two-dimensional array as suggested by Shaw, since such combination enables a smaller, lighter, and more efficient means of projecting beams over wider angular coverage areas. 
As to claim 2, Smits further teaches the plurality of illumination sources and the plurality of photosensitive detectors are stationary and wherein the beam scanning device includes an optical element that is actuated relative to the plurality of illumination sources and the plurality of photosensitive detectors (FIG. 7, an actuated scanning mirror performs the scanning function). 
As to claim 5, Smits further teaches that the beam scanning device includes a mirror element and an actuator configured to rotate the mirror element about an axis of rotation (FIG. 7, reference number 714). 
As to claim 6, Smits further teaches that . (Original) The LIDAR device of claim 5, wherein the mirror element is rotated about the axis of rotation with an oscillatory angular velocity (paragraph [0223], an oscillatory scan period). 
As to claim 7, Smits further teaches that the plurality of illumination sources are disposed in a plane parallel to the axis of rotation (the limitation is satisfied if a plane in which the plurality of illumination sources are disposed contains a line parallel to the axis of rotation; see FIG. 7, where the axis of rotation comes out of the page, and the illumination sources of the array 712 lie along a line; clearly, there is a plane 
As to claim 8, Smits further teaches that the plurality of illumination sources are disposed in a plane perpendicular to the axis of rotation (paragraph [0154], "Each of L0, L1, L2, and L3 may be arranged in the same plane that is substantially orthogonal to the scanning direction"). 
As to claim 15, Smits further teaches processing the output to determine a distance between the plurality of illumination sources and an object in the 3-D environment (Abstract; inherent from the disclosure of Smits with the embodiment of FIG. 7), and therefore suggests a computing system configured to determine a distance between the LIDAR device and an object in the 3-D environment based on the amount of return light detected by one or more of the plurality of photosensitive detectors. 
As to claim 16, Smits further teaches that processing the output to determine the distance between the plurality of illumination sources and the object in the 3-D environment includes: measuring a difference between a first time when a particular beam of illumination light is emitted and a second time when return light reflected from a particular portion of the 3-D environment illuminated by the particular beam of illumination light is detected (Abstract; inherent from the disclosure of Smits with the embodiment of FIG. 7, as this claim merely describes how time of flight works), and therefore suggests that the computing system is configured to determine the distance between the LIDAR device and an object in the 3-D environment by measuring a 
As to claim 19, Smits further teaches processing the output to determine a distance between the plurality of illumination sources and an object in the 3-D environment (Abstract; inherent from the disclosure of Smits with the embodiment of FIG. 7). 
As to claim 20, Smits further teaches that processing the output to determine the distance between the plurality of illumination sources and the object in the 3-D environment includes: measuring a difference between a first time when a particular beam of illumination light is emitted and a second time when return light reflected from a particular portion of the 3-D environment illuminated by the particular beam of illumination light is detected (Abstract; inherent from the disclosure of Smits with the embodiment of FIG. 7, as this claim merely describes how time of flight works). 
As to claim 22, Smits further teaches that redirecting the beams of illumination light includes: causing an actuator to move an optical element relative to the plurality of illumination sources (FIG. 7, reference number 714). 
As to claim 23, Smits further teaches that the optical element is a mirror and wherein causing the actuator to move the mirror includes causing the actuator to rotate the mirror about a rotation axis (FIG. 7, reference number 714; paragraph [0154]). 

Claims 3, 4, 9-12, 14, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Shaw, and further in view of Cooper et al. (US 2013/0241761). 
As to claim 3, Smits as modified by Shaw teaches the LIDAR device of claim 1 as discussed above.  However, Smits does not teach a beam shaping optical element disposed in the optical path between the plurality of illumination sources and the beam scanning device.  Cooper teaches a beam shaping optical element disposed in the optical path between the plurality of illumination sources and the beam scanning device (FIG. 1, reference number 106; paragraph [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR device of claim 1 as taught by Smits as modified by Shaw, in combination with a beam shaping optical element disposed in the optical path between the plurality of illumination sources and the beam scanning device as taught by Cooper, since such combination enables adjusting one or more of the width of a beam, a shape of a beam, and direction of a beam. 
As to claim 4, Smits as modified by Shaw teaches the LIDAR device of claim 1 as discussed above.  However, Smits does not teach that a first portion of the 3-D environment scanned by the respective beam of illumination light from a first illumination source of the plurality of illumination sources partially spatially overlaps a second portion of the 3-D environment scanned by the respective beam of illumination light from a second illumination source of the plurality of illumination sources.  Cooper teaches that the control interface 122 is configured to permit a user to input selected scan ranges of the device (paragraph [0064]), and therefore suggests that a first portion of 
As to claim 9, Smits as modified by Shaw teaches the LIDAR device of claim 1 as discussed above.  However, Smits does not teach that the beam scanning device includes a beam shaping optical element.  Cooper teaches that the beam scanning device includes a beam shaping optical element (paragraph [0026], beam shaping optical system).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR device of claim 1 as taught by Smits as modified by Shaw, in combination with the beam scanning device including a beam shaping optical element as suggested by Cooper, since such combination enables adjusting one or more of the width of a beam, a shape of a beam, and direction of a beam. 
As to claim 10, Smits as modified by Shaw and Cooper teaches the LIDAR device of claim 9 as just discussed.  However, Smits does not teach that the beam scanning device further includes a first actuator configured to translate the beam shaping optical element in a first direction parallel to an optical plane of the beam shaping optical element.  Cooper teaches that the beam scanning device further includes a first actuator configured to translate the beam shaping optical element in a first direction parallel to an optical plane of the beam shaping optical element (abstract description of the first optical element movable to shape and direct an optical beam along a nominal propagation axis and the second optical element to scan the optical beam in a manner relative to the nominal propagation axis).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR device of claim 9 as taught by Smits as modified by Shaw and Cooper, in combination with the beam scanning device further including a first actuator configured to translate the beam shaping optical element in a first direction parallel to an optical plane of the beam shaping optical element as suggested by Cooper, since such combination enables better control of a LIDAR measurement configuration. 
As to claim 11, Smits as modified by Shaw and Cooper teaches the LIDAR device of claim 10 as just discussed.  However, Smits does not teach a second actuator configured to translate the plurality of illumination sources in a second direction parallel to the optical plane of the beam shaping optical element, wherein the first and second directions are different directions.  Cooper teaches a second actuator configured to translate the plurality of illumination sources in a second direction parallel to the optical plane of the beam shaping optical element, wherein the first and second directions are 
As to claim 12, Smits as modified by Shaw teaches the LIDAR device of claim 11 as just discussed.  However, Smits does not teach that the first direction is perpendicular to the second direction.  Cooper teaches that the first direction is perpendicular to the second direction (FIG. 9A; paragraphs [0092]-[0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR device of claim 11 as taught by Smits as modified by Shaw and Cooper, in combination with the first direction being perpendicular to the second direction as suggested by Cooper, since such combination enables a scan in two dimensions. 
As to claim 14, Smits as modified by Shaw teaches the LIDAR device of claim 1 as discussed above.  However, Smits does not teach that the beam scanning device is configured to redirect light from one or more of the plurality of illumination sources in response to a command signal generated by the computing system.  Cooper teaches that the beam scanning device is configured to redirect light from one or more of the plurality of illumination sources in response to a command signal generated by the computing system (FIG. 1 via control interface 122).  It would have been obvious to one 
As to claim 17, Smits as modified by Shaw teaches the LIDAR device of claim 1 as discussed above.  However, Smits does not teach a non-transient computer-readable medium including instructions, which when executed by a computing system, cause the computing system to determine a distance between the LIDAR device and an object in the 3-D environment based on the amount of return light detected by one or more of the plurality of photosensitive detectors.  Cooper teaches a non-transient computer-readable medium including instructions, which when executed by a computing system, cause the computing system to determine a distance between the LIDAR device and an object in the 3-D environment based on the amount of return light detected by one or more of the plurality of photosensitive detectors (paragraph [0064], via control interface 122; see also paragraphs [0101], [0104]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the LIDAR device of claim 1 as taught by Smits as modified by Shaw, in combination with a non-transient computer-readable medium including instructions, which when executed by a computing system, cause the computing system to determine a distance between the LIDAR device and an object in the 3-D environment based on the amount of return light detected by one or more of the plurality of 
As to claim 21, Smits as modified by Shaw teaches the method of claim 18 as discussed above.  However, Smits does not teach redirecting the return light using the beam scanning device before detecting the amount of return light.  Cooper teaches redirecting the return light using the beam scanning device before detecting the amount of return light (FIG. 1; paragraphs [0063]-[0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 18 as taught by Smits as modified by Shaw, in combination with redirecting the return light using the beam scanning device before detecting the amount of return light as taught by Cooper, since such combination enables scanning and detection of a beam directed along a nominal optical propagation axis and returned from a target. 
As to claim 24, Smits as modified by Shaw teaches the LIDAR device of claim 23 as just discussed.  However, Smits does not teach that the optical element is a beam shaping optical element and wherein the causing the actuator to move the beam shaping optical element includes causing the actuator to translate the beam shaping optical element in a direction substantially parallel to an optical plane of the beam shaping optical element.  Cooper teaches that the first direction is perpendicular to the second direction (FIG. 9A; paragraphs [0092]-[0094]), and therefore suggests that the optical element is a beam shaping optical element and wherein the causing the actuator to move the beam shaping optical element includes causing the actuator to translate the . 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Smits in view of Shaw, and further in view of Stettner et al. (US 10,244,187). 
As to claim 32, Smits as modified by Shaw teaches the LIDAR device of claim 1 as discussed above.  However, Smits does not teach an overmold lens with a conical cavity surrounding an active area of the plurality of photosensitive detectors.  Stettner teaches an overmold lens with a conical cavity surrounding an active area of the plurality of photosensitive detectors (col 12, line 11-34 and FIGS. 5-6 teach an overmolded lens array with a cavity surrounding an active area of the APD FPA. While Stettner does not explicitly disclose a conical shaped cavity, a person of ordinary skill in the art would find obvious that manipulating the shape of one or both of the overmolded lenses and the APD FPA would yield any desired cavity shape. Further, a change in shape is recognized as being within the level of ordinary skill in the art. In re Dailey, F.2d 669, 149 USPQ 47 (CCPA 1966).).  It would be obvious to combine the cited . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645